PER CURIAM:
Epitomized Opinion
The action in the lower court was based on an accounting of monies received by Bogrand while in possession of certain property and the transfer of that property to Bramson. The lower court awarded-the possession of the property to Bramson and ordered her to repay certain money to Bogrand. Held by the Court of Appeals in affirming decree of the lower court:
1. There seems to be no real question before this court and we think a decree ought to be rendered in favor of the defendant Bogrand in substantially the same terms as was entered in the court below.